 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interfere with, restrain, or co-erce our employees in the exercise of their rights to self-organization, to form,join, or assist any labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, orto refrain from any and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized by Section 8(a)(3) of the Na-tional Labor Relations Act, as amended.WE WILL, upon request, meet at reasonable times and bargain collectivelywith United Glass and Ceramic Workers of North America, AFL-CIO, as theexclusive bargaining representative of the employees in the aforementioned ap-propriate unit, and, if an understanding is reached, embody such understandingin a signed agreement.All our employees are free to become, remain, or refrain from becoming or remain-ing members of any labor organization.BARTLETT-COLLINS COMPANY,Employer.Dated-------------------By-------------------------------------------(Reprenentative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor,Meacham Building, 110 West Fifth Street, Fort Worth 2, Texas, TelephoneNo. Edison 5-4211, Extension 2131, if they have any question concerning this noticeor compliance with its provisions.The A. B. Hirschfeld Press, Inc.andLocal 15, AmalgamatedLithographers of America.Case No. 27-RC-2165.December20, 1962DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Allison E. Nutt, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section'The following labor organizationswere permitted to interveneon thebasis of theircurrent contracts covering employees of the Employer Offset Workers, Printing Pressmen& Assistants Union No 40, IPP & AU of N.A., AFL-CIO; Denver Photo-Engravers UnionNo 18, IPEU of N.A., AFL-CIO; Denver Typogiaphical Union No 49, ITU, AFL-CIO,referredto herein respectively as Pressmen, Photo-Engravers, and TypographersInter-national Photo-Engravers Union of North America, AFL-CIO,was al.oallowedto inter-vene separately on its own behalf140 NLRB No. 35. THE A. B. HIRSCHFELD PRESS, INC.213(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent all employees of the Employer whoare engaged in lithographic production work, consisting of offsetpressmen, apprentices and assistants, offset preparatory employees,and employees who do pasteup and other noncreative art work. Iturges that this is a traditional lithographic unit which the Boardhas consistently found appropriate.The Employer, the Pressmen,and the Photo-Engravers contend that the petition must be dismissedsince the unit sought is not coextensive with an established multi-employer unit.The Petitioner, on the other hand, contends that,whatever the history of bargaining prior to 1960 may have been, theEmployer has not been a part of any multiemployer group since thatdate, but has bargained on an individual employer basis with theIntervenors for the contracts presently in effect.The Employer produces printed material using both letterpress andlithographic processes at its only plant at Denver, Colorado. It em-ploys almost 200 employees in its printing and related operations, con-sisting of 6 production departments : art, whose employees are notrepresented by any union; 2 composing room, represented by theTypographers; camera and platemaking, represented by the Photo-Engravers; pressroom, which includes both letterpress and offset pressemployees, represented by the Pressmen; bindery and shipping andmailing, whose employees are represented by other unions which didnot intervene herein.There are approximately 35 commercial printing firms in the Denverarea, many of whom are members of an association known as PrintingIndustries of Colorado, Inc. (PIC).For at least 15 years prior tothe 1960 negotiations, these employers, whether or not members ofPIC, have signed identical contracts with the Pressmen covering theirletterpress and offset press employees, with the Typographers coveringtheir composing room employees, and with the Bindery WorkersUnion covering bindery employees.Although it had not been amember of PIC for many years, the Employer has also signed suchcontracts.During the same period, the Employer's contracts withthe Photo-Engravers, covering offset preparatory employees, havebeen separately negotiated on a single-employer basis.The pattern of negotiations for the multiemployer contracts withthe Pressmen prior to 1960 was as follows: PIC was not itself au-thorized to engage in collective bargaining but served as a meansfor organizing an employers' negotiating committee. It invited bothitsmembers and printing firms which were not members of PIC toattend a meeting at which a negotiating committee was selected.Al-2 The 1960 Typographers contract provides that paste-makeup work utilizing reproduc-tion proofs of type may not be co%ered by contracts with any other union. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough not all of the 35 printing firms attended the initial meetingand thus did not formally authorize negotiations in their behalf, therewas no attempt by the Pressmen to negotiate individually with them.Once the contract was signed, an official of the Pressmen sent eachemployer an original contract for its signature.As soon as the nego-tiations with a particular union were completed, the committee dis-banded.In 1956 and 1958, Edward Hirschfeld, president of theEmployer, had attended the negotiation meetings, agreed to the ap-pointment of an employers' committee, and agreed to be bound by anycontract which that committee might reach.He also participated insome of the 1956 and 1958 negotiations on behalf of the committee.In anticipation of negotiations for the 1960 contracts, PIC againcalled a meeting of all printing firms in the area. Instead of appoint-ing a committee to negotiate on behalf of the employers however, itwas decided that bargaining should be conducted by Mountain StatesEmployers' Council (MSEC), an independent organization whichrepresents employers and employer organizations in labor relations.It was announced at the initial meeting that MSEC would negotiateonly on behalf of those employers who joined it and paid its fee.Thirteen of the eligible firms joined MSEC and from among thisnumber an advisory committee was appointed to assist the MSECnegotiator.Hirschfeld was among those who did not join.Faced with this variation in bargaining technique, the Pressmenwrote 17 of the firms who had not joined MSEC, asking each ofthem if MSEC was negotiating for it and whether it would be will-ing to abide by and sign the MSEC-Pressmen contract. Further,it advised these firms, among them Hirschfeld, that if they were will-ing to form a committee of their own it would be glad to meet withthem.A few days later, McNally, secretary-treasurer of the Press-men and chairman of its negotiating committee, personally contactedeach of these 17 firms and asked if it would be willing to bargain aspart of a group of employers who were not represented by MSEC.They all refused to organize or to join a group -which would bargainwith the Pressmen in opposition to MSEC, indicating that thoughthey preferred not to join MSEC, they would nevertheless sign what-ever contract the Pressmen eventually negotiated with it.EdwardHirschfeld specifically told McNally that he would not meet withhim separately or as part of any newly established committee, butwould be bound by the agreement which MSEC and the Pressmenwere able to negotiate.Shortly thereafter, MSEC and the Press-men reached agreement on a new 2-year contract. It was signed bythose firms which had joined MSEC 3 and by each of the 17 firmsincluding Hirschfeld, who were not MSEC members. The contract3 One firm which had joined MSIDC resigned but then signed the identical contract whichhad been neootlatad. THE A. B. HIRSCHFELD PRESS, INC.215listed the types of presses operated by the signatory members and in-cluded three presses which Hirschfeld alone, of all printers in theDenver area, operated.4An essential element for establishing a multiemployer unit is theparticipation by a group of employers, whether members or nonmem-bers of an association, either personally or through an authorizedrepresentative, in joint bargaining negotiations unequivocally mani-festing an intent to be bound by group, rather than by individual,action.-'Prior to the 1960 contract negotiations, the authorized representa-tive of the employers was the committee selected under arrangementsinitiated by PIC, but in fact independent of it, since its memberswere not required to belong to PIC nor did PIC participate directlyin its negotiations.As to the 1956 and 1958 negotiations, for whichwe have specific information in the record, the authorized representa-tive of the multiemployer group, which consisted of all printing firmsinDenver under contract with the Pressmen, was the negotiatingcommittee of the employers who were selected at the meeting calledby PIC. The firms attending the meeting orally agreed to be boundby any agreement reached by the employer committee, and all of thefirms, whether or not they attended the meeting, separately signeda contract identical with the terms reached through the committeenegotiations.Without essential change, this was the practice which had been fol-lowed for at least 15 years, whereby each employer indicated his assentto negotiation and adoption of a uniform contract, by specific dele-gation to the negotiating committee or by failure to withdraw from themultiemployer group which was in contractual relationship with thePressmen.Only the method of selection and authorization of the employers'bargaining representative was changed in 1960.Although the initialmeeting was again called by PIC and all members of the multi-employer group were invited, the bargaining functions on behalf ofthe group were turned over to MSEC and to those employers whowere willing to affiliate with it formally.A majority of the em-ployers, among them Hirschfeld, did not choose to join MSEC andwere thereby deprived of the opportunity to become members of thecommittee which assisted the MSEC negotiator.Although MSECintended to bargain only for its own members, the other printingfirms in the area refused to take any steps to negotiate on their own,either independently or as members of a separately constituted group4The Pressmen then requested Hirschfeld to negotiate wage rates for those presseswhich wereparticularto itsoperations,but Hirschfeld refused to do so on the groundthat the contractset the rates for all offset printing operations and that these ratescould not be renegotiated5Morgan Linen Servioe, Inc.,131 NLRB 420. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut, on the contrary, notified the Pressmen that they would acceptwhatever agreement the negotiators would reach.Thus, the resultof the 1960 negotiations was the continuation of the multiemployergroup which, previously under PIC auspices, had for many years dele-gated to an employer committee the authority to reach agreementwith the Pressmen which they bound themselves in advance to accept.It is true that MSEC neither sought nor asserted the role of rep-resentative of all the printing firms which had previously signed con-tracts with the Pressmen.However, despite its apparent intention notto accept this function, it was nevertheless compelled in effect to per-form such a function by the action of MSEC nonmembers who, wheninvited by the Pressmen to bargain individually or to form a separategroup, refused to take either step but committed themselves to signthe agreement which MSEC negotiated.Although the Board will not include in a multiemployer unit anemployer who has not participated in joint bargaining directly orthrough an agent, even though it thereafter adopts the contractnegotiated by the multiemployer group,' we find here that the em-ployers who did not join MSEC specifically indicated by their conductat the time of current negotiations that they intended to continue thelong-standing pattern of bargaining with the Pressmen, as part of aninformal multiemployer group.Thus, by their refusal to negotiateon any other basis, those firms which had not joined MSEC effectivelydelegated to it the authority to bargain on their behalf for a contractwith the Pressmen.We find, under these circumstances, that theexisting pattern of collective bargaining between the Pressmen and themultiemployer group which had in the past signed contracts with it,was not disrupted by the 1960 negotiations. The unit which Petitionerseeks, limited as it is to Hirschfeld's offset pressmen, is therefore in-appropriate because it is not coextensive with the existing multi-employer unit.As noted previously, Hirschfeld's offset preparatory employees arepresently represented by Photo-Engravers in a single-employer unit.As the Petitioner recognizes, offset preparatory employees are partof an entity of employees engaged in the lithographic process andmay not be represented apart from other employees also engaged inthat process.'Thus, as the Employer's offset pressmen may not besevered from the established multiemployer unit represented by thePressmen, and as the offset preparatory employees do not constitute anappropriate unit, we shall grant the Employer's motion to dismissthe petition.[The Board dismissed the petition.]ONorthern Nevada Chapter, NationalElectricalContractors Association and Repre-sented Employers,131 NLRB 550, 552.7A. B. Htrschjeld Press, Inc,96 NLRB 1068.